DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1: 
Claims 1-15 are drawn to a physical exercise monitoring system (machine).
Claim 16 is drawn to a method for monitoring muscle load (process).
Claim 17 is drawn to a non-transitory computer readable medium (machine).
Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter.

Step 2A: 
However, under Step 2A, the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claims are directed to the abstract idea of a mental process and/or mathematical concepts.

Let us begin by considering the requirements of each independent claim: 
Thus, let us take Claim 1 as exemplary: 

1.	A physical exercise monitoring system for monitoring muscle load of an exerciser, the system comprising:
at least one sensor;
a computing device; and
a database comprising a conversion framework comprising a plurality of conversion entries, wherein each conversion entry is associated with a certain type physical exercise and indicates a correlation between the certain type of physical exercise and muscle load coefficient of each of a plurality of muscles, wherein the computing device comprises a processing circuitry configured to cause the computing device to perform operations comprising:
obtaining, from the at least one sensor, measurement data on the exerciser (mental process: a person observe how many repetitions have been performed for an exercise);
determining, based on the measurement data, a number of repetitions of a macroscopic movement performed during a physical exercise (mental process: a person can observe how many repetitions have been performed for an exercise);
determining, based on a conversion entry corresponding to a type of the physical exercise, muscle load coefficient of one or more muscles loaded in the physical exercise (mental process and/or mathematical concepts: a person can calculate the coefficient using a mathematical formula and conversion data);
utilizing the muscle load coefficient of the one or more muscles and the number of repetitions in determining muscle load data indicating muscle specific muscle load caused by the physical exercise performed by the exerciser (mental process and/or mathematical concepts: a person can calculate muscle load using a mathematical formula and determined coefficient from above); and
outputting the muscle load data.
Under broadest reasonable interpretation, independent claims 1, 16, and 17 cover the performance of the limitations in the mind and/or certain methods of organizing human activity, aside from the reference to various generic components (e.g. a sensor, a computing device, a database).
The second prong of Step 2A, ask whether the claims recite additional elements that would integrate the abstract idea into a practical application. Here, the abstract idea is not integrated into a practical application. Claims 1, 16, and 17 recite the additional elements of a sensor, a computing device, and a database. The sensor, computing device, and database are recited at a high level of generality (i.e. a sensor performing generic sensor functions like gathering data or a computing device for processing data) and do not add any meaningful limitation to the abstract idea because they amount to simply invoking machinery as a tool to perform an existing process in their ordinary capacity (i.e. sensor for gathering data or a computing device for processing data). In other words, the claims invoke the sensor, computing device, and database merely as tools to execute the abstract idea. Furthermore, the use of the sensor may be considered the insignificant extra solution activity of gathering data for use in the abstract idea and do not add any meaningful limitation to the abstract idea. The computing device is recited at a high level of generality (i.e. a generic computer performing generic computer functions like processing/manipulating data), is generically recited, and does not add any meaningful limitation to the abstract idea because it amounts to simply implementing the abstract idea on a computer and merely using a computer as a tool to perform an abstract idea. Additionally, outputting the muscle load data is insignificant extra solution activity and does not add any meaningful limitation to the abstract idea.

Step 2B: 
Step 2B asks whether a claimed invention which fails Step 2A contains an inventive concept, i.e. significantly more. Independent claims 1, 16, and 17 do not include additional elements, when considered individually and in combination, that amount to significantly more than the abstract idea. As discussed above with respect to the integration of the abstract idea into a practical application, the sensor, computing device, and database are recited at a high level of generality (i.e. as generic devices performing generic functions like gathering data, processing data, manipulating data) and simply amount to mere tools to execute the abstract idea or simply implementing the abstract idea on a computer. The additional elements that were considered insignificant extra solution activity have been re-analyzed and do not amount to anything more than what is well-understood, routine and conventional. Specifically:
gather[ing] data is well understood, routine, and conventional [MPEP 2106.05(d)3]
manipulat[ing] data is well understood, routine, and conventional [MPEP 2106.05(d)3]
stor[ing] data is well understood, routine, and conventional [MPEP 2106.05(d)3]

The combination of additional elements adds nothing that is not already present when considered separately. Therefore, the claims recite an abstract idea without significantly more.

Dependent claims
Claims 2-15 inherit the same abstract idea as claims 1, 16, and 17.
Claims 2-15 recite similar additional obtaining, utilizing, determining, performing, measuring, outputting, monitoring, and indicating limitations that, under their BRI, fall within the mental process/mathematical concept grouping(s) of abstract ideas and/or are additional elements that are generically recited, and do not add any meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer/device and merely using a computer/device as a tool to perform an abstract idea and do not amount to anything more than what is well-understood, routine and conventional, as would flow naturally from the similar recitations discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McLeod et al. (US 9,402,579 B2), Kato (US 9,737,246 B2), Paiz et al. (US 2018/0071583 A1), Shavit (US 2017/0368413 A1), Lynch (US 10,688,345 B1), Su et al. (US 2019/0111316 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN CHAN whose telephone number is (571)270-5529. The examiner can normally be reached Monday-Friday, 11:00 AM EST to 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALLEN CHAN/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        6/15/2022